DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gao et al. (Voice impersonation using generative adversarial networks), hereinafter referenced as Gao.

Regarding claims 1 and 9, Gao discloses a controlling method and apparatus, hereinafter referenced as a method of an electronic apparatus, the method comprising: 
obtaining a user voice of a first user (speaker reading; all of page 1 with page 4, all of section 4); 
converting the voice of the first user into a first spectrogram (all of page 1 with page 4, all of section 4with fig. 6); 

converting the second spectrogram into a voice of a second user (all of page 1 with page 4, all of section 4 with fig. 6); and 
outputting the converted second user voice, wherein the trained model is a model trained to obtain a spectrogram of a style of the second user voice by inputting a spectrogram of a style of the first user voice  (style of generated data all of page 1 with page 4, all of section 4). 
Regarding claims 2 and 10, Gao discloses a method wherein 
the converting to the first spectrogram comprises converting the first user voice into the first spectrogram using discrete wavelet transform (DWT) (temporal data; page 4, all of section 4); and 
wherein the converting to the second user voice comprises converting the second spectrogram into the second user voice using a Griffi-Lim algorithm (page 4, all of section 4). 
Regarding claims 4 and 12, Gao discloses a method wherein the trained model is a Variational Auto-encoder (VAE) model (model comprises a CNN encoder and decoder; page 4, all of section 4). 
Regarding claims 5 and 13, Gao discloses a method wherein the VAE model includes: 
an encoder network for obtaining a latent variable from the first spectrogram (CNN encoder; page 4, all of section 4); and 

Regarding claims 6 and 14, Gao discloses a method wherein the trained model is a Generative Adversarial Networks (GAN) model (GAN; Introduction, page 2, page 3, section 3.01.1 and conclusion, page 5). 
Regarding claims 7 and 15, Gao discloses a method wherein the GAN model is trained using: 
a generator for obtaining the second spectrogram corresponding to the second user voice from the first spectrogram (generation; Introduction page 2, Page 3, section 2.2); and 
a discriminator for determining whether the second spectrogram corresponding to the second user voice is a real image (generator; Introduction page 2, Page 3, section 2.2). 
Regarding claim 8, Gao discloses a method wherein the trained model are plural, and each of the plurality of trained models is trained to obtain an image of a corresponding user voice style (style of data generation, page 4, all of section 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Roblek et al. (PGPUB 2017/0330586), hereinafter referenced as Roblek.

Regarding claims 3 and 11, Gao discloses a method as described above, but does not specifically teach wherein data input to the trained model includes: 
an input value corresponding to a frequency from the first spectrogram; and 
the number of channels corresponding to a time from the first spectrogram. 
Roblek discloses a method that has a DFT, FFT and other transformations that are used to generate an audio signal as a spectrogram, (p. 0061) wherein data input to the trained model includes: 
an input value corresponding to a frequency from the first spectrogram (fig.7); and 
the number of channels corresponding to a time from the first spectrogram (p. 0099-0100), to obtain various data to assist with training.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide a method that have different inputs that can be learned that helps achieve higher accuracy. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657